Citation Nr: 1232521	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


(The issues of entitlement to increased ratings for residuals of right shoulder injury and residuals of left shoulder injury will be addressed in a separate decision.  The issue of entitlement to a increased rating for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability will be addressed in a third decision.  This is explained in more detail below.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In November 2009, a hearing was held before Mark Halsey, the Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) & (c) (West 2002).  At that hearing, Judge Halsey heard testimony on the issues of entitlement to increased ratings for the right and left shoulders and entitlement to a TDIU.  In February 2011, Judge Halsey remanded the claims for increase and a TDIU for additional development adjudicative action.  

In September 2011, a second hearing was held before S. S. Toth, the Veterans Law Judge who was designated by the Chairman to conduct that hearing.  Id.  At that hearing, Judge Toth heard testimony on the issue of entitlement to an increased rating for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability and entitlement to a TDIU.  Copies of the transcripts of both hearings are of record.

In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In this case, the Veteran had two hearings with two, different Veterans Law Judges in connection with the claim of entitlement to a TDIU.  In June 2012, the Veteran was offered a chance to have a third hearing on this issue in compliance with the holding in Arneson.  See letter.  That same month, the Veteran, through his representative, informed VA that the Veteran wished to waive the third hearing.  Thus, as mentioned in the title page, that issue will be addressed in a separate decision.

Judge Halsey did not hear testimony on the issue involving entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability.  Rather, only Judge Toth has heard testimony on this issue.  Likewise, Judge Toth did not hear testimony on the issues involving entitlement to higher evaluations for the right and left shoulder disabilities.  As a result, only Judge Toth will address the increased-rating claim for the right knee and only Judge Halsey will address the increased-rating claims for the right and left shoulders.  Stated differently, a panel decision is not necessary for these three issues since only one Veterans Law Judge has heard testimony on them.  However, a panel decision is necessary in the claim for entitlement to a TDIU, since both Judges Halsey and Toth heard testimony on this issue.  This is the reason for three, separate decisions in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide this issue.  A June 2008 VA treatment record shows the Veteran was seen for a vocational rehabilitation consultation.  See June 13, 2008, VA treatment record.  There, the vocational rehabilitation specialist and the Veteran discussed different ways to search for employment opportunities.  It is unclear whether the Veteran applied to the vocational rehabilitation program or was accepted into the program or that employment was not feasible.  Because these records would be relevant to this issue if they exist, an attempt to obtain the vocational rehabilitation folder, if it exists, should be made.

In the remand involving the claim for increase for the right knee, the Board requested that the AMC associate the VA treatment records from February 2012 with the claims file or upload them to Virtual VA.  The Board will repeat that instruction in this remand for consistency.

Additionally, the Board finds that a medical opinion is necessary to decide this issue, as there has been no VA examination wherein VA has asked the examiner to comment on the effect the service-connected disabilities has on the Veteran's ability to obtain and sustain gainful employment.  This should be accomplished on remand.

Lastly, it appears that the AMC referred the Veteran's case for extraschedular consideration.  In an August 2011 letter, the Director of Compensation Service wrote a letter to the AMC, wherein he stated, "We are returning this case to your office.  There appears to be no basis for consideration of an extra schedular evaluation."  See letter.  It is unclear whether extraschedular consideration was for a specific disability or for consideration of a TDIU, as there is no referral letter in the claims file or on Virtual VA.  However, the Board assumes this was in connection with the claim for a TDIU because the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), as his service-connected disabilities combine to a 60 percent rating and do not fall under any of the exceptions described in § 4.16(a)(1)-(5).  Thus, if the letter pertained to whether entitlement to a TDIU was warranted on an extraschedular basis, it is inexplicable why the Director would make that conclusion without providing an explanation.  

Usually, there is documentation in the file showing the referral letter from the RO or the AMC to the Directors.  See 38 C.F.R. § 4.16(b) ("The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.").  Additionally, when the Director responds, he/she will provide reasons and bases for the conclusion reached.  There are no such documents in the claims file or on Virtual VA.  Thus, the Board will request that the AMC re-submit the claim for extraschedular consideration for a TDIU to the Director of Compensation and Pension, since it appears it already found that referral was warranted.

The Board notes that VA has obtained the records from the Social Security Administration in connection with the Veteran's disability claim, which records appear complete.  Thus, it does not find that a remand instruction requesting such records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation folder, if one exists.  Fully document efforts to obtain such a folder and if one does not exist, ensure documentation to that effect is in the claims folder or Virtual VA.

2.  Obtain VA medical records pertaining to the Veteran that date from February 21, 2012.

3.  After the above development is completed, refer the Veteran's claims file to a VA examiner to provide an opinion regarding the occupational impairment caused by the service-connected disabilities.  (The examiner who conducts the examination for the right knee may be asked to provide this opinion.)  The claims file must be provided to the examiner for review.  The Veteran is service connected for the following disabilities at the following disability evaluations: 

Residuals of left shoulder injury	20 percent
Residuals of right shoulder injury	20 percent
Right lower extremity numbness
	associated with right knee		10 percent
Status post surgical repair, bony 
   exotosis, right anterior tibial 
   tubercle with instability 		10 percent
Hypertension 				10 percent 
Erectile dysfunction 			  0 percent 

The examiner is asked to answer whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure and follow substantially gainful employment as a result of the service-connected disabilities, taking into account his work background but not his age or other disabilities.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

5.  Refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation and Pension for a determination in compliance with the provisions of 38 C.F.R. § 4.16(b) (2011), if the Veteran's combined rating remains at 60 percent following additional development.  The referral letter should comply with the regulation.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	  MARK F. HALSEY	    TANYA A. SMITH
	                Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



______________________________
S. S. TOTH
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

